On a motion to dismiss :
Cole, J.
A motion has been made to dismiss this appeal upon two grounds.
1. That ten days have elapsed since the filing of the transcript by the appellants, and no assignment of errors has been filed by them.
2. That the appellants rely entirely on an alleged error of law, appearing on the face of the record, and not wholly or in part on a statement of facts, an exception to the Judge’s opinion, or special verdict, to sustain their appeal; and no written paper has been filed, alleging an error of law, and more than ten days have expired since the record has been brought up.
The provisions contained in the Articles 896 and 897 of the Code of Practice are not applicable, where the copy of the record brought up is duly certified by the Clerk of the lower court, as containing all the testimony adduced.
Art. 896 expressly limits its provisions and those of Art. 897 in this manner.
It is, therefore, ordered, adjudged and decreed, that the motion to dismiss be overruled, and that the mover pay the costs thereof.
'Voorhies, J., absent.